Title: From George Washington to David Mason, 25 July 1779
From: Washington, George
To: Mason, David


        
          Sir,
          Head Quarters West Point July 25th 1779
        
        Major General Gates has transmitted me sundry letters received by him from yourself Col. Chevers and other Officers at Springfield principally relating to some discontents which have lately happened there among the Artificers on the subject of provisions—I am uninformed by what authority the ration was reduced to the standard complained of—or the reasons on which the reduction was founded—Under this want of information I could not undertake to give any precise directions myself about the matter; but have written to General Gates on this principle “That the artificers ought to receive what they are intitled to by their contract, so far as the state of the public magazines will permit” and as he is on the spot, I have left it with him to judge how far this can be done and to give orders to the Commissary accordingly.
        With respect to those who have been refractory upon the present occasion I would wish no more rigor to be used with them than is dictated by necessity. I have two reasons for this—one is, that they have some plausible foundation for their discontent and the other is, that, as I am informed by General Knox, the time of service for which they are engaged is near expiring, it is to be apprehended that any severity at this time would discourage their reinlistment. I do not mean however that they should be tolerated in any dangerous extremes, but only that the affair should be as much as possible an affair of management and palliation.
        With respect to the officers & guards, stationed at the Laboratory, their ration ought to be regulated by what is allowed to the troops in general in the Eastern district—There is no reason, that suggests itself to me, for giving a larger allowance, than is customary.
        I understand from General Knox that there is no person at Springfield with power to appoint Courts Martial, which of course must

produce a relaxation of discipline. As you are the commanding Officer at the place, you will be pleased for the future to appoint Courts Martial on the same principle and with the same powers as regimental Court Martials, for the trial of all but capital offenders—These must be sent to the nearest post where a general Officer commands, with the proper witnesses, that he may direct the necessary proceedings.
        Serjeant Hoey may draw a ration $ day for his wife while she is on the spot. I am Sir Yr Mo. Obet hum. Servt
        
          Go: Washingto⟨n⟩
        
      